           Case 2:20-cv-00677-JAD-DJA Document 9
                                               6 Filed 08/10/20
                                                       08/06/20 Page 1 of 2



 1   Kelly R. Kichline
     Nevada State Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, Nevada 89118
     Tel: (702) 692-5651
 4   Fax: (702) 669-4501
     Email: kkichline@mgmresorts.com
 5
     Attorney for Defendant
 6   MGM Grand Hotel, LLC

 7
                                    UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
     HASSEN KHAYATIA, an individual,
10                                                     Case No.: 2:20-cv-00677-JAD-DJA
                       Plaintiff,
11
     vs.
12                                                     STIPULATION AND ORDER TO EXTEND
                                                       TIME FOR DEFENDANT TO FILE
     MGM GRAND HOTEL, LLC dba MGM                      RESPONSIVE PLEADING IN RESPONSE
13
     GRAND, a Nevada limited liability company.        TO PLAINTIFF’S COMPLAINT
14
                                                       (First Request)
15                     Defendant.

16
             IT IS HEREBY STIPULATED by and between the parties hereto through their respective
17
     counsel that Defendant, MGM Grand Hotel, LLC dba MGM Grand Las Vegas (“Defendant”), may
18
     have additional time within which to submit Defendant’s responsive pleading in response to Plaintiff’s
19

20   Complaint (ECF No. 1), which is currently due on August 11, 2020, for 30 days, up to and including

21   September 10, 2020.
22   ///
23
     ///
24
     ///
25

26

27

28
         Case 2:20-cv-00677-JAD-DJA Document 9
                                             6 Filed 08/10/20
                                                     08/06/20 Page 2 of 2



 1          This is the first stipulation for an extension of time to file Defendant’s responsive pleading.
 2   This Stipulation is made in good faith and not for purposes of improper delay.
 3

 4      DATED this 6th day of August, 2020.             DATED this 6th day of August, 2020.

 5      LIZADA LAW FIRM                                 MGM RESORTS INTERNATIONAL

 6
       /s/Angela L. Lizada__________________            /s/Kelly R. Kichline__________________
 7     Angela J. Lizada.                                Kelly R. Kichline, Esq.
       Nevada Bar No.: 11637                            Nevada Bar No.: 10642
 8     711 S. 9th Street                                6385 S. Rainbow Boulevard, Suite 500
 9     Las Vegas, NV 89101                              Las Vegas, NV 89119
       Attorneys for Plaintiff                          Attorney for Defendant
10

11

12
                                                   ORDER
13

14   IT IS SO ORDERED:
15

16
                                                    ____________________________________
17                                                  UNITED STATES MAGISTRATE JUDGE
18
                                                             August 10, 2020
                                                    DATED: ____________________________
19

20

21

22

23

24

25

26

27

28
                                                      2.
